DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 41-57 in the reply filed on 11/23/21 is acknowledged.  Currently, claims 41-58 are pending.  Claim 58 is withdrawn as being directed to a non-elected invention.  Accordingly, claims 41-57 are under examination.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48 and 50-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 46 the recitation “The method of claim 0” is vague and indefinite.  There is no claim 0 provided in the listing of claims submitted 11/23/21.  Therefore, it is unclear what claim the applicant is intending to refer to.  The current claims to be examined are claims 41-57.  Please clarify.
Claim 47 the recitation “The method of claim 0” is vague and indefinite.  There is no claim 0 provided in the listing of claims submitted 11/23/21.  Therefore, it is unclear what claim the applicant is intending to refer to.  The current claims to be examined are claims 41-57.  Please clarify.
Claim 50 the recitation “is a treatment selected from Table 1” renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the treatments of Table 1 it is recommended to incorporate the treatments into the claim.
Claim 51 the recitation “The method of claim 0” is vague and indefinite.  There is no claim 0 provided in the listing of claims submitted 11/23/21.  Therefore, it is unclear what claim the applicant is intending to refer to.  The current claims to be examined are claims 41-57.  Please clarify.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-42, 46-47, 51-52 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashimoto et al (Respiratory Medicine, 103, 2009, pages 1231-1238).
Higashimoto et al discloses a method of detecting serum proteins in subject having chronic obstructive pulmonary disease (e.g. pages 1231-1232). Higashimoto et al discloses collection of blood and measuring TIMP-1, IL-6, alpha-1 antitrypsin and neutrophil elastase (one of each of the markers recited in (i-iv of claim 41)). Higashimoto et al discloses the measurement of additional proteins (additional parameters as recited in claim 47).  Higashimoto et al discloses that ELISA can be used to measure IL-6, neutrophil elastase and TIMP-1 and immune nephelometry for alpha-1 antitrypsin (e.g. page 1232).

s 41-43, 46-52 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flora et al (US 2013/0149389).
           Flora et al discloses a method of detecting multiple proteins in a sample from a subject suspected of having COPD (e.g. para’s 0013-0017, 0022, 0028, 0037, 0048-0049, 0065, 0119 and Tables 6 a-d).  Flora et al discloses obtaining a sample and measuring the multiple proteins (e.g. (e.g. para’s 0013-0017, 0022, 0028, 0037, 0048-0049, 0065, 0119 and Tables 6 a-d).  Flora et al discloses that the proteins can be measured by immunoassay such as ELISA (uses at least one antibody) and that the sample can be serum, plasma and the like (e.g. para’s 0013-0014, 0017, 0028, 0034, 0065).  Flora et al discloses that any number of the proteins listed in Table 6 a-d may be employed in the disclosed methods (e.g. para 0119) and discloses that the proteins can be fibrinogen, CRP, alpha-1 antitrypsin and eotaxin (one of each of the markers recited in (i-iv of claim 41)).  Flora et al discloses that the method can be used to identify assessment of a treatment plan (e.g. para 0052, 0054). Flora et al discloses the measurement of additional proteins (additional parameters as recited in claim 47) (e.g. para’s 0013-0017, 0022, 0028, 0037, 0048-0049, 0065, 0119 and Tables 6 a-d).  Flora et al discloses that variables such as age, sex and smoking may be determined (e.g. para’s abstract, para’s 0003, 0022, 0025, 0038-0041, 0070-0071).  Flora et al discloses administering or recommending administering a treatment (e.g. para 0052).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al in view of Carolus Therapeutics (Carolus Therapeutics Inc, Aug 27, 2013, pages 1-3).
See above for the teachings of Flora et al.
Flora et al differs from the instant invention in failing to teach the protein is a protein complex component.
Carolus Therapeutics shows that it is known and conventional in the art that RANTES:PF4 heterodimer is a soluble protein complex that is correlated to COPD (e.g. page 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of RANTES:PF4 complex into the method of Flora et al because Carolus Therapeutics shows that there is a correlation of RANTES:PF4 with COPD and one of ordinary skill in the art would understand that additional tests and assessments known to be correlated with COPD would provide a more confident assessment of COPD in diagnosis or assessment of COPD.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of RANTES:PF4 such as taught by Carolus Therapetuics with the markers of Flora et al.   Also, it has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).    



s 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al in view of Buhimschi et al (US 8,697,367).
See above for the teachings of Flora et al.
Flora et al differs from the instant invention in failing to teach the immunoassay is a non-optical immunoassay.
Buhimschi et al teaches that it is known and conventional in the art that biomarkers can be detected with the use of acoustic membrane microparticle assay wherein antibodies can be coupled to super-paramagnetic polymer particles (e.g. col 17, lines 30-52). Buhimschi et al discloses that because the detection relies on change in frequency of sound waves , it enables quantitative measurements of analytes at picogram levels in whole blood without need of centrifugation or dilution that are otherwise required for proper standard curve interpolation and that a significant advancement is that the sensor surfaces can be regenerated reducing the cost per assay compared to other technologies such as ELISA (used in Flora).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of an acoustic membrane microparticle assay such as taught by Buhimschi et al for the detection of biomarkers in Flora et al because the detection enables quantitative measurements of analytes at picogram levels in whole blood without need of centrifugation or dilution that are otherwise required for proper standard curve interpolation and that a significant advancement is that the sensor surfaces can be regenerated reducing the cost per assay compared to other technologies such as ELISA (used in Flora).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of an acoustic .  

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al in view of Korpela (US 9,463,457).
See above for the teachings of Flora et al.
Flora et al differs from the instant invention in failing to explicitly state that the ELISA assay uses antibodies that comprise detectable labels.
Korpela shows that it is known and conventional in the art that CRP may be detected with ELISA wherein labeled antibodies are used for the detection (e.g. col 8, lines 19-37).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a sandwich elisa such as taught by Korpela for the measurement of CRP in the method of Flora et al because Flora et al is generic with respect to the reagents utilized in the elisa and Korpela shows that it is known and conventional in the art to utilize enzyme labeled antibodies for the detection of CRP.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a sandwich elisa such as taught by Korpela for the measurement of CRP in the method of Flora et al.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Flora et al in view of Bhattacharyya et al (Biomed Microdevices, (2007), 9, pages 245-251).
See above for the teachings of Flora et al.

Bhattacharyya et al teaches that it is known and conventional in the art that an indirect elisa can be utilized for the detection of CRP wherein a second labeled antibody binds to a first antibody which binds to a CRP antigen (e.g. page 248).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a first antibody specific for CRP and then a second labeled antibody which binds to the antibody bound to CRP such as taught by Bhattacharyya et al for detection of CRP in the method of Flora et al because Flora et al is generic with respect to the reagents utilized in the elisa and Bhattacharyya et al shows that it is known and conventional in the art that a first antibody specific for CRP and then a second labeled antibody which binds to the antibody bound to CRP can be utilized in elisa assays to detect CRP.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a first antibody specific for CRP and then a second labeled antibody which binds to the antibody bound to CRP such as taught by Bhattacharyya et al for detection of CRP in the method of Flora et al.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1

    
Step 2A, Prong 2
The additional elements of obtaining a sample from a subject and detecting four of the recited biomarker and making a comparison to a population of subjects does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “identifying said subject as part of a population…”.   The “identifying” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the four detected biomarkers being correlated with a population of subjects.  No active method steps are invoked or clearly required; the “identifying” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  


	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by both Higashimoto et al and Flora et al supra it is well known routine and conventional in the art to obtain a sample from a subject and to detect 4 of the recited biomarkers and make an identification based on a comparison.
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 41-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-90 of copending Application No. 17/285,718. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and application 17/285,718 are directed to methods of detecting a protein in a subject who has or is suspected to have COPD comprising obtaining a sample and detecting CRP, GDF 15, PTX3, MMP9, sRAGE to name a few and detection can be by immunoassay.  Both applications also involves variable representative to the subject such as age, sex, race, lung function etc.  Thus, one of ordinary skill in the art would recognize that the proteins recited in 17/285,718 would encompass at least one of each of i-iv proteins recited in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641